DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, 12-14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bietzer et al. (U.S. Patent No. 5,975,320).
Bietzer discloses a container comprising: a hollow body portion (col. 4, lines 48-52); and a circular spout (22) forming an opening (23) in the hollow body portion, wherein the spout comprises: a cap region (28) configured to accept a container cap (21); a support region positioned between the hollow body portion and the cap region (Fig. 7), the support region comprising: a circumferential surface (41) defining, at least .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bietzer in view of Lobbestael et al. (U.S. Design Patent No. D733,566).
Bietzer teaches all the claimed limitations as shown above and a plurality of support indentions including two support indentions spaced at approximately 180-degree intervals around an exterior of the spout (col. 5, lines 25-30) wherein the support region extends at least substantially continuously around a perimeter of the spout (Figs. 6, 7), but fails to teach a handle arranged about an exterior of the hollow body portion; and at least a portion of the one or more support indentions are aligned with the handle of the hollow body portion, and wherein: the plurality of bumper rolls includes six bumper rolls.
Lobbestael teaches that it is known in the art to manufacture a container with a handle arranged about an exterior of the hollow body portion (Fig. 1); and at least a portion of the one or more support indentions are aligned with the handle of the hollow body portion (Fig. 4), wherein there are a plurality of bumper rolls includes six bumper rolls; and two spaces, spaced at approximately 180-degree intervals around an exterior of the spout (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a handle, as taught by Lobbestael, in order to make the container easier to hold.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with additional bumpers, in order to strengthen the neck of the container and in order to provide additional grip on the neck.

Claims 9, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bietzer in view of Verderber (U.S. Patent No. 6,499,616).
Bietzer fails to teach wherein the indentations include concave or convex curvature, each support indention concave portion having a radius of curvature outside of the exterior of the spout.
Verderber teaches that it is known in the art to manufacture a container neck with an indentation (at 46) having convex/concave curvature (Fig. 6, depending reference point) with a radius of curvature outside of spout.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the indentation with a curve, as taught by Verderber, in order to strengthen the support indentations.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bietzer in view of Molinaro (U.S. Patent No. 5,553,727).
Bietzer teaches wherein the support region further comprises a support ring (at 27) extending around the support region outer perimeter, wherein the second slope portion extends from the first slope portion to a bottom edge of the concave support ring (Fig. 7), but fails to teach the support ring being concave and having a support ring radius of curvature outside of a diameter of the spout.
Molinaro teaches that it is known in the art to manufacture a container neck with an indentation having concave curvature outside a radius of curvature of the neck (Fig. 3, at 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the support ring with a curve, as taught by Molinaro, in order to strengthen the support ring.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733